Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 11/02/2020. As directed by the amendment: independent claim 1 has been amended; claims 2-3 have been cancelled and 5-7 are withdrawn.  Thus, claims 1 and 4 are presently under examination in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Germann et al (2016/0341234) in views of Bassler et al (2011/0097142).

 	For claim 1, Germann teaches a joining-member welding unit (abstract) (par.57) comprising: a first member made of metal (2 as shown in fig.4a) (par.174); a second member (1 as shown in fig.4a) overlapped with one surface of the first member (2 as shown in fig.4a) (par.173 and 174), the second member (1 as shown in fig.4a) having a through-hole (11 as shown in fig.4a) defined by an inner wall surface of the second member (1 as shown in fig.4a) (par.173); a joining member (connector 3 as shown in fig.4a) made of the same kind of metal as the metal of the first member (par.176), the joining member including a large-diameter plate portion (51 as shown in fig.18a) and a protruding portion (5 as shown in fig.4a), the large-diameter plate portion (51 as shown in fig.18a) having an outer diameter (the diameter of element 51 a shown in fig.18a) larger than a diameter of the through-hole (11 as shown in fig.4a), the large-diameter plate portion (the thickness of element 51 as shown in fig.18a is smaller the thickness of element 11) having a thickness smaller than the diameter of the through-hole (11 as 
the protruding length (the length of elements 4 or 5 as shown in fig.4a) being a length by which the protruding portion (4 or 5 as shown in fig.4a) protrudes from the large-diameter plate portion (3 as shown in fig.4a); and  
wherein an engagement recessed portion (the recess portion of top part of element 3 in figure 4a) to be engaged with the holding portion is provided in a surface (the top surface of element 3 in figure 4a) of the large-diameter plate portion (3 as shown in figure 4a), the engagement recessed portion (the recess part of element 3 as shown in fig.4a) having depth that is smaller than a maximum thickness of the large-diameter plate portion (3 as shown in fig.4a).

 

Bassler teaches, similar joined members, the inner wall surface (8 as shown in fig.3) of the second member (6 as shown in fig.3) and the one surface of the first member defining a recessed portion (10 as shown in fig.3) (par.36), wherein a protruding length (the length of element 4 as shown in fig.3) of the protruding portion is larger than a depth of the recessed portion (10 as shown in fig.3) (par.36).
Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the inner wall member of Germann with a recess portion as taught by Bassler in order to influence the heating temperature of the weld rivet as it is re-heated during the riveting process, and this temperature can in turn influence the deformability of the weld rivet in the region heated in this way (Bassler, par.7). 	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Germann et al (2016/0341234) in views of Bassler et al (2011/0097142) as applied to claims above, and further in view of Zeller et al (4478669).
Germann, as modified by Bassler, teaches all the limitation as previously set forth except for wherein the holding portion of the welder is a vacuum holding portion configured to hold the joining member by vacuum suction.

 	Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the jointing member of Germann, as modified by Bassler, with vacuum suction as taught by Zeller in order to provide constant holding force during operation by applying forcing means through air conduit (Zeller, col.3, lines 26-27).

Response to Amendments/Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive.
Applicant argues Germann does not teach the engagement recessed portion having depth that is smaller than a maximum thickness of the large-diameter plate portion. However, examiner respectfully disagrees with applicant because Germann teaches, as shown in figure 3a, element 3, which engages with element 6, has recess on top of element 3 and that recess is smaller than the maximum thickness of the large-diameter plate portion which is the larger portion of element 3. Therefore, prior art, Germann, meets the claim limitation. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715